Citation Nr: 1626303	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-42 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a chronic low back disability, to include degenerative disc disease (DDD).

2. Entitlement to service connection for a bilateral hearing loss disability.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2011 rating decisions by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). The February 2010 rating decision denied the Veteran's claim for entitlement to service connection for a low back disability; and the July 2011 rating decision denied the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus.

In October 2011 a Travel Board hearing was held in Columbia, South Carolina, before a Veterans Law Judge only with respect to the issue of entitlement to service connection for a low back disability. A copy of the transcript of that hearing is of record. However, the Veterans Law Judge is no longer employed by the Board. In May 2016, the Board informed the Veteran of that situation and noted that when a Veterans Law Judge holds a hearing, the law requires that Judge to participate in the decision on the appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.202 (2015). Therefore, the Board offered the Veteran another hearing and explained his options. Yet, in May 2016, the Veteran declined the offer of another hearing. Accordingly, the Board will consider the evidence of record.

The Board previously remanded this matter in October 2013 for further development and adjudication. As will be discussed further below, the Board finds that there had been substantial compliance with the remand directives. Therefore, the matter is now appropriately before the Board. See Stegall v. West, 11 Vet App 268 (1998). 

The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS.

The issues of entitlement to service connection for a bilateral hearing loss disability and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic low back disability, to include DDD, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

A chronic low back disability, to include DDD, was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The development of the Veteran's claim has been consistent with the provisions of the VCAA and implementing regulation. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant. Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits. See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)). The record indicates that the originating agency provided the Veteran with VCAA notice in letters dated December 2009 and January 2010.

The VCAA also defines VA's duty to assist a claimant in the development of his or her claim. See 38 U.S.C.A. §§ 5103, 5103A (West 2014). VA must help a claimant obtain evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim. The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained. The evidence of record includes statements of the Veteran, VA treatment records, private medical records, VA medical examination reports, service personnel records, Social Security Administration records, and service treatment records. While the Board notes that the Veteran identified private treatment records from Dr. B. D. M. and from a chiropractic clinic, the Board attempted to obtain such records but was notified that the treatment records had been destroyed. No such private treatment records were ever destroyed while in the Government's hands. Therefore, the Board has done its due diligence to obtain such records, and the Veteran has not alleged or identified any other outstanding evidence or medical treatment records.

The Veteran underwent a VA examination in December 2013. The Board finds the VA examination and opinion adequate. The examination report reflects that the examiner reviewed the Veteran's claims folder, took note of the Veteran's history, evaluated the Veteran's current condition and severity, and reported the Veteran's functional loss. The Veteran has not asserted that the VA examination was inadequate in any way, and the Board finds that the VA medical examination is adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Additionally, the Veteran was provided with a hearing related to his claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claim. Accordingly, the Veteran is not shown to be prejudiced on this basis. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Therefore, the Board finds that VA has met its duties to assist and notify the Veteran.

II. Stegall Compliance 

In October 2013, the Board remanded this matter to schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's low back disability. The remand instruction specifically directed the examiner to the Veteran's low back pain noted in the Veteran's September 1975 and October 1975 service treatment records.

Accordingly, the Veteran was afforded a VA examination in December 2013. The examiner reviewed the Veteran and his claims file, and provided an opinion as to whether the diagnosed back disorder was casually related to service, and included a discussion on the Veteran's in-service complaints on low back pain. The examiner provided sufficient rationale to support his opinion, which included evidence from the claims file.

Last, as instructed by the Board on remand, the RO readjudicated the issue on appeal and provided the Veteran and her representative with a supplemental statement of the case (SSOC) in December 2013.

The Board finds that its remand instructions of October 2013 have been substantially complied with. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). The matter is now appropriately returned to the Board.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a low back disability.  Specifically, the Veteran alleges that his current back disability is directly attributed to a back injury that he sustained and was treated for in service.  

The medical evidence shows that the Veteran has a diagnosis of DDD. See December 2013 VA examination. As such, the first element of service connection (a current disability) has been met.

Turning to the second element, the evidence supports a finding of an in-service event, injury or disease. At the October 2011 hearing, the Veteran testified that he hurt his back while in service in September 1975 when he was pouring the foundation for a new building project. He stated that "they had some of us out there with wheelbarrows mixing cement and taking the cement and dumping it. And that's originally when I hurt my back when I was pushing the wheelbarrow dumping cement." He further testified that he sought treatment for his back pain and was treated with pain medicine and stretches. He asserts that he was then assigned an MOS with no physical activity, but that he hurt his back again in the wintertime when he was shoveling snow. He was again treated with pain medicine and muscle relaxers. The Veteran's DD-214 indicates an MOS of field communications electric equipment repairman, but the Veteran asserts that he ended up "operating a rat rig." See October 2011 hearing transcript.

The Board concedes the in-service injury based on the Veteran's service treatment records. The Veteran's service treatment records indicate treatment for low back pain in September 1975 and October 1975. Therefore, the Board finds that the second element of service connection is met. 

As for the third element of service connection, the Board finds that the preponderance of the evidence is against a finding of a causal connection between the current low back disability and service. The record contains medical examination and records from the Social Security Administration. A medical evaluation from November 2008 states that the Veteran complains of severe back pain, but that "evidence suggest back pain possibly related to obesity/mechanical factors . . . ." 

Furthermore, a medical examination performed by R. K., M.D., within the Veteran's Social Security Administration record, notes that the Veteran's back pain is "exacerbated by his work as he fixes appliances including refrigerators." The record also contains an opinion from Dr. R. K. dated October 2011, which states the following:
"[The Veteran's] lower back pain is a chronic condition that likely started as an injury while he was on active duty in the US Army. As with his medical history of diabetes and obesity this chronic problem is inflamed routinely. As well as his employment which enhances the problem."

However, the December 2013 VA examination report indicates that the examiner reviewed the Veteran's file and examined the Veteran. The examiner acknowledged the Veteran's complaints of low back pain during service in 1975, with the record reflecting that the Veteran pulled a muscle in his back in service. Yet, the examiner noted that the Veteran did not have any other back complaints throughout his career in the military, and that the Veteran's record indicates that he was working until 2008 before going on disability for his back. Instead, the examiner finds that his obesity and weight "has likely led to the majority of his back issues." Therefore, the examiner opined that "the muscle strain that he had in active duty is less likely as not related to his current diagnosis of DDD."

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's service and the Veteran's low back disability. While the Board acknowledges the positive nexus opinion of Dr. R. K. and awards this opinion some probative value, this opinion is of limited weight. There is no indication that Dr. R. K. thoroughly reviewed the Veteran's file and complete medical history. Therefore, the opinion lacks medical rationale and support, and does not demonstrate a review or knowledge of the Veteran's file, to include his service treatment records.

Instead, the Board finds the VA examiner's opinion to be more probative. The opinions of record all agree that there was an injury in service and that the Veteran's current weight and job contribute to the Veteran's back pain. However, in contrast with Dr. R. K.'s opinion, the VA examiner opined that the Veteran's diagnosed DDD is less likely than not related to his in-service back injury. The VA examiner took into consideration all relevant facts and reviewed the Veteran along with his claims file. The VA examiner provided medical rationale to support his opinion, and detailed the Veteran's medical history, to include his service treatment records. Although the VA examiner noted an injury in service, he supported his negative nexus opinion with evidence and reasoning to explain his conclusion as to why the Veteran's in-service muscle strain is less likely as not related to his current diagnosis. Furthermore, there is no evidence indicating that the examiner is not competent or credible, and because the opinion as to this claim is based on accurate facts and supported by a well-reasoned rationale, the Board accepts the examiner's opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008). As such, the Board accords the VA examiner's opinion significant weight. See id.  

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, DDD is not specifically recognized as a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). However, even if DDD is recognized as arthritis, and therefore a chronic disease for VA purposes, the preponderance of the evidence is against a finding that the disability manifested either in-service or within the first post-service year. Id; 38 C.F.R. §§ 3.303(b), 3.307; Walker, 708 F.3d 1331.

Again, the Board acknowledges the opinion of Dr. R. K., which states that "his back pain is a chronic condition that likely started as an injury while he was on active duty in the US Army." However, as previously discussed, the Board finds limited probative value in this opinion given its lack of detail, rationale, and support. Furthermore, the Board notes that 38 C.F.R. § 3.303(b) (2015) states that for the showing of a chronic disease in service, merely a diagnosis including the word "chronic" is not enough, and instead, a combination of manifestations must sufficiently identify the disease entity, and sufficient observation must establish chronicity at the time.

Therefore, the Board looks to the medical evidence of record. The Board notes that the Veteran's separation examination is silent for any complaints or diagnoses of a low back disability. Post-service treatment records are silent for any indication of low back pain or the presence of a disability within the first post-service year. For the showing of chronic disease in service, a combination of manifestations must sufficiently identify the disease entity, and sufficient observation must establish chronicity at the time, as distinguished from merely isolated findings. See 38 C.F.R. § 3.303(b) (2015). While service treatment records do indicate an episode of low back pain in September and October 1975, there are no other indications of episodes or complaints of back pain in service, and there was no diagnosis of DDD until 2008, 30 years following the Veteran's discharge from service. In fact, the Veteran's service treatment records include periodic examinations from service, which indicate notations of health abnormalities to include tonsils enucleated, obesity, cystic lesions on scrotum, and a scar above the knee, but do not identify any issues, complaints, or abnormalities concerning the Veteran's back. See periodic examination dated December 1976 in service treatment record. Therefore, the Board cannot find that the Veteran's low back disability was chronic in service.

Moreover, when the fact of chronicity in service is not adequately supported, service connection may be established by a showing of continuity of symptomatology after discharge. See 38 C.F.R. § 3.303(b) (2015). The Veteran has reported continuity since service. See October 2011 hearing transcript. To the extent that the Veteran contends he has experienced back symptoms since service, the Board initially notes that he is competent to report such symptoms. See Jandreau, 492 F.3d at 1377. However, after a review of the record in its entirety, the Board does not find the Veteran's assertions as to his continued symptomatology to be credible. 

As previously noted, the Veteran's discharge examination does not indicate a history of back pain, current back pain, or any abnormality of the back. Yet, the Veteran's February 1978 discharge examination does indicate other abnormalities, to include tonsils enucleated and lipoma of scrotum-subcutaneous. Furthermore, the record indicates that although the Veteran contends that he was assigned to an MOS in-service that did not require physical activity, and that his back continued to hurt post-service, he nevertheless chose a profession post-service that was physically strenuous on his back. In fact, the Veteran continued in this profession for many years until filing for disability in 2008, and all medical opinions of record point out that the Veteran's post-service profession was physically demanding on his back. Social Security Administration records indicate that the Veteran worked in a warehouse from May 1982 to April 1999, as an appliance repairman from April 1999 to May 2003, and then as a warehouse manager from May 2003 to January 2008. The Board finds that his choice of career calls into question the legitimacy of his assertions of back pains since service. Therefore, the Board finds that the statements regarding continuity of symptoms since service that resulted in the diagnosed low back disability are not credible and are outweighed in probative value by the separation examination and the objective medical evidence of record. Accordingly, continuity of symptomatology is not shown. 

Because a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

In an October 2013 VA Form 9 concerning the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus, the Veteran requested a hearing at a local RO before the Travel Board. No such hearing has been scheduled.

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses such a desire. 38 C.F.R. § 20.700 (2015). Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing. Therefore, in order to ensure full compliance with due process requirements, the Board remands these issues for the RO to schedule a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the Travel Board hearing before a Veterans Law Judge concerning the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus. The Veteran should be provided with proper notice of the date, time and location of the hearing, and given the opportunity to appear.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


